Citation Nr: 0502986	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder secondary to pes planus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to pes planus.

3.  Entitlement to service connection for degenerative joint 
disease of the knees secondary to pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the hips secondary to pes planus.

5.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

In July 1998, a hearing before the Board was held in St. 
Louis, Missouri, and a transcript of the testimony at the 
hearing is in the claims file.

In an August 1999 decision, the Board denied the veterans 
claims for service connection for a bilateral ankle disorder 
and degenerative joint disease of the lumbar spine, knees, 
and hips, all claimed as secondary to pes planus, and denied 
an increased disability rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a July 2001 order, vacated the Board's decision and remanded 
the matter for readjudication.
On remand, the Board requested an expert medical opinion from 
the Veterans Health Administration (VHA) in April 2003 
pertaining to the issues in the case.  The VHA obtained an 
opinion that same month from a private orthopedic surgeon, 
William Guyer, M.D.  In June 2003, the Board remanded the 
case for further development and for the RO to readjudicate 
the issues on appeal.  In an August 2003 SSOC, the RO 
continued the denial of the veteran's claims, noting that it 
considered evidence which included Dr. Guyer's opinion as 
well as three additional medical opinions, dated in September 
and October 2001, which had been submitted to the RO by the 
veteran.

In April 2004, the Board obtained an addendum to the April 
2003 opinion from Dr. Guyer.  In September 2004, the Board 
received the veteran's waiver of his right to initial review 
by the RO of the medical opinion it had obtained from Dr. 
Guyer.  Argument and evidence from the veteran included 
additional medical opinions received by the Board in June 
2004.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1346-47 (Fed. Cir. 2003) (emphasizing 
that the Board is "primarily an appellate tribunal," and 
holding 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver).  The veteran requested that the Board 
proceed with readjudication of his claims.  


FINDINGS OF FACT

1.  A current bilateral ankle disorder, to include arthritis 
of the ankles, if any, is not proximately caused by or 
proximately aggravated by pes planus.

2.  Degenerative joint disease of the lumbar spine is not 
proximately caused by or proximately aggravated by pes 
planus.

3.  Degenerative joint disease of the knees, if any, is not 
proximately caused by or proximately aggravated by pes 
planus.

4.  Degenerative joint disease of the hips, if any, is not 
proximately caused by or proximately aggravated by pes 
planus.

5.  Service-connected bilateral pes planus is manifested by 
severe pes planus and occasional tenderness to palpation of 
the soles of the feet without indication of swelling on use, 
characteristic callosities, or severe spasm of the tendo 
achillis on manipulation, and with a normal gait on 
ambulation without any type of assistive device or orthopedic 
shoes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a current 
bilateral ankle disorder, to include arthritis of the ankles, 
if any, as the proximate result of service-connected pes 
planus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2004).

2.  The criteria for service connection for degenerative 
joint disease of the lumbar spine as the proximate result of 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  The criteria for service connection for degenerative 
joint disease of the knees, if any, as the proximate result 
of service-connected pes planus have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).

4.  The criteria for service connection for degenerative 
joint disease of the hips, if any, as the proximate result of 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).

5.  The criteria for an increased disability rating for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the claims in this 
case in 1997 by the RO (the "AOJ" in this case), it was 
impossible to provide notice of the VCAA prior to the initial 
adjudication in this case.  Nevertheless, the RO did provide 
the appellant with notice of the VCAA in June 2003, prior to 
readjudicating his claims in August 2003, and the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in June 2003 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and a SSOC was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has so responded, submitting private medical 
reports and statements in support of his claims.  Therefore, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the June 2003 
VCAA notification letter about the information and evidence 
that was necessary to substantiate the claims for service 
connection as well as for the increased disability rating for 
bilateral pes planus.  In addition, the RO informed the 
appellant about the information and evidence that VA was 
responsible for getting, including relevant records from any 
Federal agency.  The RO also informed the appellant about the 
information and evidence he was expected to provide in order 
to help VA in its attempt to substantiate his claims.  For 
example, the RO told the veteran to give VA enough 
information about his records so that VA could request them 
from the person or agency that had them.  In addition, the RO 
informed the veteran in the June 2003 letter what evidence 
had already been received or obtained regarding the claims on 
appeal, and the RO advised the veteran what the evidence must 
show in order for his claims to be granted.  Although the 
VCAA notice letter that was provided to the appellant did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give VA any evidence pertaining to his claim.  In this 
regard, the RO informed the appellant in the rating 
decisions, statement of the case (SOC), and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

Essentially, VCAA requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In summary, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Medical opinion evidence relevant to 
the question of a relationship between pes planus and the 
disabilities for which the veteran claims service connection 
on a secondary basis has been received from the veteran and 
obtained on his behalf by VA.  In this regard, VA has 
obtained medical opinions from orthopedists through the 
Veterans Health Administration.  Concerning the claim for an 
increased rating for bilateral pes planus, the appellant was 
provided with VA examinations of the feet in January 1997, 
September 1997, and August 2003.  In additional to the 
hearing before the Board at the RO in July 1998, VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with a SOC and SSOCs, 
which informed him of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.  

Background.

Service connection has been in effect for bilateral pes 
planus or flat feet since the veteran was discharged from 
service in July 1956.  He had also claimed service connection 
for pain in the lower back on his original compensation claim 
in August 1956.  On a VA Special Surgical and Orthopedic 
examination conducted in October 1956, the examiner noted 
that the veteran reported that he began to have low back pain 
in November 1954 but had no treatment or hospitalization for 
it and lost no time from his Army duties or from his present 
civilian job because of his back.  The examiner noted that 
the veteran reported having begun to have trouble with his 
feet in basic training and having been supplied soon 
thereafter with arch supports, which helped a great deal.  
The examiner stated, 

It should be noted that the feet troubled 
him first and that his back began to 
trouble him after he had had the arch 
supports for some time in the service.  
Thus it need not be assumed that his feet 
caused the distress in his back since the 
feet were already under treatment.

On examination, the veteran's gait and posture were not 
grossly abnormal and the general orthopedic examination was 
completely normal.  Findings pertaining to the back were 
normal except for percussion tenderness over the various 
segments of the lumbar spine and complaint of distress at the 
lumbosacral level on lateral bending.  The feet were quite 
flat but not rigid.  The diagnoses were weak foot, bilateral, 
severe, symptomatic; and compression deformity, L-4, cause 
underdetermined, based on an x-ray report pertaining to the 
lumbosacral spine.  On the x-ray report, the radiologist 
noted the possibility of trauma as the cause for the 
compression deformity.  In a November 1956 rating decision on 
the veteran's original claims, the RO denied service 
connection for a low back disorder, noting that there was no 
evidence of trauma to the back in service.

On a July 1965 VA Special Orthopedic examination, the 
diagnoses included osteoarthritis of the lumbar vertebra and 
wedging of the body of L4 on its anterior superior aspect, 
possibly old trauma, as seen on a February 1965 x-ray.  The 
examiner noted that the x-ray findings pertaining to the low 
back could be the main cause of the veteran's back 
complaints.

A November 1976 letter from F. D. Sundstrom, M.D., shown by 
his letterhead to be a specialist in orthopedic surgery, 
included his findings on examinations of the veteran in 
August and November 1976 regarding complaints of low back 
pain radiating down the right lower to lateral aspect of the 
right ankle.  Examination of the back in August showed 
limitation of motion.  An x-ray of the lumbar spine revealed 
marked widening of the 4th lumbar and narrowing of the 
lumbosacral intervertebral spaces.  The 4th and 5th lumbar 
vertebral bodies were larger than normal in their diameters.  
The diagnosis was right 5th lumbar neuropathy secondary to 4th 
lumbar discopathy.  In November, the examination varied 
little and the diagnosis was the same.

A December 1976 letter from Dr. Sundstrom pertained to an 
examination of the veteran's feet.  The veteran stated that 
after climbing and walking on concrete floors and after 
several hours of walking he got numb up to his knees and also 
developed pain in the right thigh and low back.  On 
examination, the veteran walked without a limp.  His static 
foot posture, weight bearing, showed a rather severe pes 
planus with moderate pronation.  The veteran could not walk 
well on his tip toes and could walk well on his heels.  He 
had normal range of motion in the ankles, mid-tarsal joints, 
tarsal joints, and phalanges.  There were no abnormal weight 
bearing callosities.  X-rays revealed no significant bone or 
joint abnormalities.  The diagnosis was moderate to marked 
pes planus and symptoms of foot strain.

A June 1977 report pertaining to examination of the feet and 
legs from W. C. Reed, D.P.M., revealed abnormalities 
including the following:  parasthesia at the middle and lower 
half of the lateral aspect of both legs and over the dorsum 
of the foot; limited internal and external rotation at the 
hip; subtalar deviation medially with the talus rotating 
downward and the calcaneous moving laterally; and second to 
third degree flat feet.  Dr. Reed noted that the prognosis 
was poor unless some prosthesis was made for the foot.

In December 1977, the veteran underwent VA Special Neurologic 
and Orthopedic examinations.  On the former, the examiner 
noted the veteran's history of back pain since an injury in 
service with pain on and off over the years since.  He 
reported progressively more trouble with his back in the past 
two years.  He described a "hot wire" parasthesia to the 
right leg.  The examiner reviewed the November 1976 report 
from Dr. Sundstrom describing a right 5th lumbar neuropathy 
and x-rays showing a widening of the 4th lumbar and narrowing 
of the lumbosacral intervertebral spaces.  Findings on 
examination, including those pertaining to the veteran's gait 
and station, were normal except for complaints of pain at 90 
degrees of straight leg raising on the right and an absent 
right knee and ankle jerk.  The diagnosis was sciatic nerve 
syndrome, chronic, right, etiology unknown.  The examiner 
commented that the current findings of right sciatic nerve 
syndrome dated only two years and that he had no evidence 
from the record or the veteran's history directly relating 
the complaints referable to the right lower extremity to the 
reported back injury in service.

On the Orthopedic examination, the examiner recorded the 
veteran's history of an untreated back injury in service.  
The examiner reviewed the x-rays from 1956 and 1965 and noted 
the compression deformity of L4 vertebra that had been 
attributed to possible trauma.  The veteran stated that until 
two years earlier he had never seen a doctor to receive any 
type of treatment for the back.  He reported pain radiating 
down the right leg in the previous six months and stated that 
he was diagnosed as having a narrowing in the 5th interspace.  
On physical examination of the back, range of motion was full 
with some pain on extension and lateral bending.  Examination 
of the lower extremities revealed a normal gait; the veteran 
could walk on his heels and toes without difficulty.  The 
diagnosis was low back pain by history with past x-ray 
evidence suggestive of L4 wedging deformity, which might have 
been due to trauma.  The examiner noted that he did not 
believe that the present problem was related to trauma.  He 
ordered further x-rays, which he noted in a handwritten 
addendum showed no wedging.  The findings on the December 
1977 x-ray report pertaining to the lumbosacral spine were 
normal except for minute spur formations along the anterior 
bodies at the level of L4-L5.

A February 1989 VA outpatient treatment record shows that the 
veteran requested care for his left hip and knee, stating 
that he could hardly walk because his knee locked up and that 
he had had this condition for ten years but it had become 
worse in the last six months.  The examiner noted that the 
veteran reported no history of trauma, no previous problem, 
and no treatment.  On examination, range of motion was good 
and circulation and sensation were negative.  The doctor's 
assessment was left knee pain; arthritis.  In November 1989, 
the veteran was seen again by the same doctor whose 
assessment was arthritis.

VA outpatient reports, dated from October 1992 to October 
1996, show that the veteran was seen by Alicia 
Ramirez-Mendez, M.D., on four occasions for requests for 
medication refills for arthritis.  He complained of pain and 
gave a history of arthritis involving the back, the knees, 
the hips, the feet, the ankles, the neck, and the shoulders.  
The only consistent objective finding on these reports was 
that the veteran was in no distress.  No orthopedic or 
neurologic examinations were performed, and no x-rays were 
ordered or reviewed.  The doctor's assessment on the 
treatment reports was degenerative arthritis.  

An August 1992 VA outpatient treatment report reflected that 
the veteran was seen for complaints of chronic left ankle 
pain with a history of ankle sprains, none recent, and of 
complaints of arthritis of the right hip.  On examination, 
there was full range of motion of the left ankle with no 
swelling or erythema.  There was mild laxity of the ankle.  
The diagnosis was left ankle pain, chronic, worse with 
prolonged weight bearing.  The examiner commented that the 
left ankle pain was "not related to flat feet."  

On a June 1994 VA Feet examination, the examiner noted that 
the veteran did not currently wear special shoes or orthosis 
and had had no surgery on his feet.  The veteran reported 
pain in the arches of his feet and aching pain and fatigue in 
the legs after prolonged standing or walking.  Objective 
findings revealed a normal gait, station, and heel and toe 
walk.  The veteran could squat and arise.  There was severe 
bilateral pes planus and tenderness to palpation of the 
arches.  There was no swelling, redness, heat or weakness.  
The diagnosis was bilateral pes planus, severe; chronic 
plantar fasciitis.  X-rays of the feet were obtained to rule 
out degenerative joint disease.  The impression was 
radiographically normal feet.

In November 1996, the veteran claimed an increased disability 
rating for his service-connected flat feet and claimed 
service connection for conditions of the low back, hips, and 
knees as secondary to the service-connected pes planus.

A November 1996 letter, George J. Heinz, III, M.D., who, 
according to his letterhead, specialized in internal 
medicine, said that the veteran had had diffuse pain and 
disability from his back, legs, and knees.  Dr. Heinz stated, 
"I feel that this is, at least, contributed to by his fallen 
arches and flat feet dating from 1953."

On January 3, 1997, VA x-ray studies of the veteran's feet, 
knees, hips, and back were conducted.  Ralph H. Baehr, M.D., 
Chief, Radiology Service, interpreted the x-rays and provided 
the following impressions regarding the feet:  left pes 
planus and normal right foot.  Dr. Baehr noted that the knees 
and hips were normal, with no evidence of fracture, bone 
destruction, arthritis, loose body or soft tissue 
calcification of the knees and no evidence of fracture, bone 
destruction, arthritis or other bone or joint abnormality of 
the hips.  With regard to the lumbosacral spine, Dr. Baehr's 
impression was degenerative arthritis of the lumbar spine 
with anterior wedging on the body of L4, possibly due to old 
trauma, and mild narrowing of the L3-4 interspace suggesting 
possible degenerative disc disease at this level.

The next day, the veteran underwent VA orthopedic examination 
pertaining to the feet, joints, and spine.  The examiner 
noted that he had reviewed the x-rays from the day before.  
On examination, the veteran walked without a limp and his 
gait was normal.  The examiner noted planovalgus deformities 
of both feet, left greater than right, when standing.  The 
function of the feet was normal; the veteran could heel and 
toe raise without difficulty.  There were no secondary skin 
or vascular changes.  Strength of the posterior tibialis 
tendon was full on the right and slightly weak on the left.  
The diagnosis was mild bilateral flat feet deformity, left 
worse than right with some secondary weakness of the left 
posterior tibialis tendon.

With regard to the knees and hips, the examiner noted that 
the veteran complained of left knee pain when walking and of 
right leg pain from his low back.  He denied any significant 
injury to either knee and denied surgery to either knee.  He 
also denied any injury or surgery to the hips.  He complained 
mainly of pain in the right hip and some also in the left 
hip, especially when walking.  On examination, there was mild 
effusion, but no deformity of the left knee.  There was some 
mild pseudolaxity to varus and valgus with crepitus of range 
of motion of the left knee.  The examiner's impression was 
mild degenerative joint disease of the left knee without 
radiographic changes, and normal hips with right hip pain 
being referred pain from his lumbar spine degenerative 
disease.  The examiner commented that the mild degenerative 
joint disease of the left knee could not be related 
etiologically to the veteran's flat feet.

With regard to the spine, the examiner noted that the veteran 
reported no surgery or significant injury to the back.  The 
veteran believed his back pain was coming from his flat feet.  
He complained of low back pain with radiation to the right 
leg.  Objectively, there were no postural abnormalities to 
the back, no fixed deformity, and the musculature was 
symmetrical and well developed.  There was no objective 
evidence of pain on motion during range of motion testing.  
The back was neurologically intact.  The diagnosis was lumbar 
spine mild degenerative joint disease without evidence of 
previous injury.  The examiner noted, "This cannot be 
etiologically related to his flat feet."

In the February 1997 rating decision from which this appeal 
arises, the RO denied an increased rating for the 
service-connected bilateral pes planus, rated 30 percent 
disabling, and denied service connection for degenerative 
joint disease of the low back and for conditions of the hips 
and knees as secondary to the service-connected pes planus.  

A March 1997 letter from John O. Roller, D.P.M., noted that 
the veteran was seen with complaints of painful flat feet for 
four years and severe pain of the bilateral knees, hips, and 
low back pain which the veteran attributed to his flat feet.  
Objective findings included significant pain with range of 
motion at the subtalar joints, ankle joints, and knee joint, 
bilaterally, and the hip on the right.  Gait analysis 
revealed a marked pronation through the stance phase of gait, 
bilaterally, and the feet were significantly abducted with 
gait.  The impression was osteoarthritis of the subtalar 
joints, ankle joints, knee joints, and the right hip with 
posterial tibial dysfunction.  Dr. Roller noted, "All of 
these can easily be attributed to his acquired pes planus."

In May 1997, the veteran amended his claim to include service 
connection for a disability of both ankles secondary to the 
service-connected pes planus.  He also submitted a letter, 
dated in May 1997, from William C. Reed, D.P.M., who had 
written the letter (noted above) for the veteran in June 
1977.  The May 1997 report of most of the findings on 
examination was exactly, i.e., word-for-word, the same as the 
findings reported by Dr. Reed nearly twenty years earlier.  
Some of the information at the end of the June 1977 report 
was not copied into the May 1997 report and some new 
information was added at the end including that the lateral 
aspect of the right ankle was slightly swollen.  Dr. Reed 
also added a note that subjective complaints by the veteran 
were that his feet and toes went numb when standing and 
walking and that this extended up to the hips, especially the 
right hip.  Dr. Reed also noted that a comparison of x-rays 
taken in 1977 and 1997 showed an increase in dorsal spurring, 
and pronation was more deviated so that the degree of flat 
foot was 3 degrees.  

In a June 1997 rating decision, the RO denied service 
connection for a bilateral ankle condition secondary to the 
service-connected pes planus and continued the denial of the 
other claims.

On a September 1997 VA Feet examination, the examiner noted 
that the veteran had bilateral severe pes planus.  The soles 
of his feet were exquisitely tender to palpation from the 
heel to the toes.  Posture was normal.  He could not perform 
a full squat.  He was unable to arise or walk on his toes.  
He was able to arise and walk on his heels.  His gait was 
unremarkable, and there were no secondary skin or vascular 
changes.  The diagnoses were bilateral pes planus and chronic 
plantar fasciitis.  X-rays of both feet were ordered to rule 
out degenerative joint disease.  The September 1997 VA x-ray 
report showed a suggestion of widening of the space between 
the heads of the fourth and fifth metatarsal.  This was 
relatively symmetrical bilaterally.  The joint spaces were 
maintained.  No fractures or dislocations were seen.  The 
examiner's impression was as follows:  "I cannot rule out 
some degree of swelling between the heads of the fourth and 
fifth metarsals of each foot.  This bilateral symmetry 
suggest that this is probably normal for this individual.  
The appearance has not changed since [x-rays of] June 10, 
1994.  The overall appearance of the feet remained stable."

According to a February 1998 report from Aly M. Mohsen, M.D., 
a specialist in physical and medical rehabilitation, the 
veteran presented with complaints of bilateral knee pain, hip 
pain, back pain and feet pain.  The veteran gave a history of 
having been required to perform multiple duties in the 
service between 1953 and 1956 that resulted in a deformity of 
his feet which, Dr. Mohsen noted, "according to the records 
the patient presented to me, he was diagnosed with pes planus 
of both feet with significant osteoarthritis."  Dr. Mohsen 
further noted that the veteran reported progressive 
deterioration since his time in the service including 
stiffness of both knees and hips, and numerous episodes of 
back pain that at times was severe.  Dr. Mohsen noted that 
records indicated that the veteran had been under the care of 
Dr. George Heinz and that he had been seen by various 
podiatrists with the diagnosis of osteoarthritis of the 
talocalcaneal joints and navicular joints and pes planus of 
both feet.  The veteran stated that he had been having 
multiple problems with both knees and hips with episodes of 
stiffness and limitation in walking.  At times, he reported 
that he had used a cane when walking outdoors.

On examination, there was mild to moderate limitation of 
motion of the lumbosacral spine, limitation of internal and 
external rotation of the hips, and limitation of flexion of 
the knees.  Dr. Mohsen further reported that review of 
"previous radiological testing" of both feet, knees, and 
the lumbosacral spine showed findings consistent with 
osteoarthritis changes.  The impression was progressive 
degenerative joint disease of the lumbosacral spine and both 
knees and feet; pes planus with progressive deterioration of 
his gait pattern and increased load on his knees and hips 
resulting in progression of his degenerative joint disease; 
and alteration of his gait pattern due to the deformity of 
both feet with the associated development of degenerative 
joint disease of the knees, hips and lumbosacral spine.  Dr. 
Mohsen noted that, if the veteran's condition deteriorated, 
he would need to be evaluated by an orthopedic surgeon.

In the July 1998 hearing before the Board, the veteran 
testified that he was issued special shoes for his flat feet 
by VA and that the shoes would wear out every six months.  He 
also stated that, when he walked at any distance, his feet 
and legs tingled and became numb.  He testified that he had 
no calluses on his feet.  With regard to the secondary 
service connection claims, he stated that he had arthritis in 
his feet and ankles that traveled up to his knees and 
progressively up to his back.  The veteran's representative 
noted the letters from Drs. Reed, Mohsen, Roller and Heinz, 
and indicated that they showed a relationship between the 
foot condition and the conditions of the ankles, knees, hips, 
and back.  

At the hearing, the veteran submitted a letter, dated in 
March 1997, from a private podiatrist, Russell T. Dirksen, 
D.P.M.  The veteran waived his right to RO consideration of 
this evidence in the first instance so that the Board could 
review the evidence in connection with his appeal.  Dr. 
Dirksen stated that the veteran was examined in his office in 
March 1997, with complaints of lower extremity and low back 
pain, which the veteran felt were a result of his 
longstanding flat footedness.  Dr. Dirksen's examination 
findings included chronic tenosynovitis of the extrinsic 
musculature of the foot, plantar fasciitis, gastrocnemius 
equinus and a posteriorly rotated pelvis.  He stated that the 
last two mentioned observations were often the causes of 
particularly low back pain.  He also stated that he believed 
the potential existed that the veteran's long standing pes 
planus deformity over the past 44 years could very likely 
have created a chronic condition of the low back and 
potentially also of his knees and hips.

In June 1999, through arrangements with the Veterans Health 
Administration, the Board obtained a medical opinion from 
John A. Perri, M.D., a VA Chief of Orthopedic Surgery.  Dr. 
Perri stated that he had reviewed the file, including the 
medical records from July 1953 to April 1956; VA outpatient 
treatment reports; the November 1996 statement of Dr. Heinz; 
and the January 1997 VA examination report.  Dr. Perri 
stated,

There is no connection, in my opinion, 
between the degenerative joint disease of 
the low back, the degenerative joint 
disease of the knees and the hips being 
related to his service connected pes 
planus.  There is no relationship of his 
pes planus to disability in the ankle, 
knee, hip or low back and these have not 
been aggravated by his pes planus.  The 
veteran has been treated for the pes 
planus.  He certainly has evidence of 
degenerative changes in the feet but I 
cannot establish a relationship between 
these degenerative changes and the 
flexible flat foot that is present to the 
changes that are occurring throughout his 
skeleton.  Unfortunately, this veteran 
has a propensity to develop arthritis at 
multiple locations.  I can establish no 
relationship in the literature to the 
flat feet causing or aggravating the 
problems that are present in the hips, 
knees, spine or ankles.  They cannot be 
related etiologically to his flat feet.  

In its July 2001 order remanding the Board's August 1999 
decision to assess the applicability of the VCAA to the case, 
the Court also noted that, contrary to a statement in the 
Board's decision, Dr. Perri did not specifically note that he 
reviewed all of the favorable opinions to the appellant's 
claim but rather had only mentioned one such opinion 
directly.  Moreover, the Court noted that Dr. Perri did not 
mention the other favorable evidence in his opinion or 
provide any reasoning for his rejection of it.  Therefore, 
the Court remanded the case for the Board to obtain a new 
expert medical opinion.

With regard to the veteran's claim for an increased rating 
for his pes planus, the Court noted that, contrary to the 
veteran's contentions, and in particular the opinion of Dr. 
Reed referenced in the veteran's brief, the record did not 
appear to contain evidence of "spasm" of the tendo achilles 
as required under VA rating criteria for a 50 percent rating 
for pes planus.  The Court further noted, with respect to the 
question of whether the veteran's pes planus could be 
improved by orthopedic shoes or appliances, notwithstanding 
the veteran's lay statements to the contrary, Dr. Reed 
appeared in May 1997 to have opined that an orthopedic devise 
may help the veteran.  The Court noted that it did not appear 
that the Board erred in denying the claim for an increased 
rating for pes planus, but vacated the Board's decision as to 
this claim and remanded it for readjudication as well.

In January 2002, the Board wrote the veteran a letter with a 
copy to the service organization representing him before VA, 
informing him that his case had been remanded by the Court to 
the Board, that he had 90 days to submit additional evidence 
or argument to the Board, and that he could elect to waive RO 
initial review of any such evidence.  In February 2002 the 
Board received a letter in reply from the veteran, stating 
that he had asked the RO to issue a new SSOC.  The veteran 
enclosed a copy of a letter to a veterans service officer 
stating that he was incorporating three new medical 
examination reports done in 2001.

In October 2002, the Board received copies of the veteran's 
letter to the service officer, which had been received by the 
RO in February 2002, with an attachment entitled "Our 
Case", which was apparently written by the service officer 
to the veteran and stated in pertinent part,

We have three (3) new, material pieces of 
evidence we need to submit to the VA, the 
three longitudinal medical reviews and 
physical examinations so that they can 
become evidence at your next Board 
Hearing.

In describing them, you want to call them 
"Longitudinal Medical Reviews" 2001.

. . . . 

When all the medical evidence of record 
is considered as a complete whole, most 
especially your most recent physical 
examinations, in accordance with the VA 
Diagnostic Code for flat feet, you come 
up to, come closer to the 50% disability 
criteria than to the 30%.  Such a finding 
requires them, the VA, to combine all of 
the reports, including the Sept.-Oct. 
2001 physical examinations.  This is new 
medical evidence, which states that 
inserts for your shoes have not worked, 
do not work, and will not work.  (The 
last Board Hearing threw out your 
statements to this effect claiming that 
you, as a civilian, could not render 
admissible medical evidence.) . . . .  
(Emphasis in original).

. . . . 

No one knows what causes arthritis.

No one knows what does not, cannot cause 
arthritis.

We do not know what caused your 
arthritis.

We do not know what did not cause your 
arthritis.

Our medical evidence is that as a result 
of your flat feet, "Service-connected" 
and its effect on how you stand, your 
posture, and how your walk, your gait, 
these flat feet caused factors have 
increased, have made your arthritis pain 
and discomfort worse than they would have 
been had you not had the flat feet.  The 
increase in pain and discomfort of your 
arthritis caused by your "Service 
connected" flat feet would therefore and 
thereby be "Service connected."

In October 2002, the Board received the three new medical 
statements from Drs. Roller and Mohsen, dated in September 
2001, and Dr. Heinz, dated in October 2001.  Dr. Roller 
stated in pertinent part,

I have conducted and completed my own 
Longitudinal Medical Review and 
Examination of [the veteran's] medical 
examinations and records contained in his 
VA "C-File" . . . .

Based on my personal medical experience, 
my physical examination of [the veteran], 
and my completion of my longitudinal 
medical review of all the medical 
examinations and records contained in 
[the veteran's] VA "C-File" . . . it is 
my medical opinion that [the veteran] 
suffers from chronic refractory 
inflammatory pain in the bilateral feet, 
ankles, knees, hips, and the low back, 
all of which have resulted from profound 
pes planus and ankle valgus bilaterally.  
Specific diagnoses include bilateral 
plantar fasciitis, bilateral posterior 
tibial tendon dysfunction with 
tendonitis, bilateral ankle, knee and hip 
synovitis/arthritis and lumbar lordosis.  
It is common knowledge in the podiatric 
and orthopedic communities that long-
standing pes planus (especially with 
pronounced ankle valgus) commonly results 
in this chronic pain scenario which [the 
veteran] has experienced for the past 40 
plus years.

Furthermore, [the veteran] has failed to 
improve with therapeutic footwear and 
insoles and; therefore prognosis is 
poor. . . .

Dr. Mohsen acknowledged review of the claims file and stated 
in pertinent part,

It is noted that the patient was 
discharged from the military with a 
medical reason based on his flatfeet as 
well as the progression of osteoarthritic 
changes in his knee and hip.

Also the patient had extensive medical 
records of being seen by numerous 
podiatrists and has had various diagnoses 
associated with severe osteoarthritis of 
the talocalcaneal joint and navicular 
joint with extensive pes planus.

. . . .

The patient is currently utilizing 
several orthotic devices in his 
shoes. . . .

On examination, Dr. Mohsen reported deterioration in range of 
motion of the spine, hips, and knees in comparison to the 
previous examination in February 1998.  Manual muscle testing 
showed generalized persistent progressive muscle weakness.  
Dr. Mohsen stated,

All of the previous medical records as 
well as the radiological testing 
continued to show significant 
osteoarthritis with progressive 
degenerative joint disease in both of the 
feet and ankle joints as well as the 
lumbosacral spine with significant facet 
joint disease and osteophytes.

The impression was progressive degenerative joint disease of 
the lumbosacral spine and both knees and feet, deteriorating; 
pes planus with progressive deterioration of his gait pattern 
was continuing and deterioration of his functional 
mobilities; and continuing deformities in both feet leading 
to further deterioration of both knee joints and hip joints 
and lumbosacral spine due to his posture.  Dr. Mohsen further 
stated, in pertinent part, 

It is my medical opinion, as indicated 
previously, that apparently his 
mechanical deformities of flatfeet pes 
planus had significant elements in 
deterioration and progression of his 
degenerative joint disease and 
osteoarthritis.  It is apparent that his 
functional activity continued to 
deteriorate, and he was even having 
difficulty as per his active daily living 
and has been relying on his family member 
to assist him.

Dr. Heinz stated in pertinent part,

[The veteran] has pes planus (flat feet), 
which he developed many years ago in the 
service.  He has subsequently developed 
arthritis of the ankles, knees, hip, and 
back limiting his function. . . . .
While the cause of arthritis has 
continued to elude medical science, there 
is no doubt in my opinion, that [the 
veteran's] foot deformity has greatly 
exacerbated his discomfort.  Furthermore, 
it is foolish to think that at this late 
date that orthopedic appliances will 
improve his condition.

Dr. Heinz stated that he had reviewed the veteran's claims 
file, and he reiterated his opinion that the veteran's foot 
deformity had "drastically contributed to his suffering from 
ankle knee, hip, and back arthritic disease."

In April 2003, the Board obtained, through VHA, the opinion 
of an independent medical expert, William Guyer, M.D., 
Professor Emeritus, Orthopedics, Oregon Health and Sciences 
University, Portland, Oregon.  Dr. Guyer stated that he had 
reviewed the entire claims file and all the medical reports 
in the file.  His report included thirteen numbered notes 
from items of evidence that he found significant in reviewing 
the claims file.  Dr. Guyer rendered the following opinions:

1.  It is less than likely that any 
current disorders of the veteran's 
ankles, knees, hips, and lumbar spine are 
caused by his pes planus.

2.  It is less than likely that any 
current disorders of the ankles, knees, 
hips, and lumbar spine have been 
aggravated by pes planus.

In support of his opinions, Dr. Guyer offered the following 
rationale.  In his notes of the items of evidence he found 
significant, Dr. Guyer observed that the January 1997 x-ray 
reports of the knees and the hips showed normal knees and 
hips.  Thus, with regard to the reports of Dr. Mohsen and the 
podiatrists who had noted arthritic changes, he stated that 
x-ray reports were required to verify the diagnosis of 
arthritis.  In his notes, he stated particularly with regard 
to Dr. Roller's report relating arthritis of the subtalar 
joints, ankle joints, and right hip, that Dr. Roller had 
described no x-ray findings.  In addition, he noted that, 
although Dr. Mohsen stated that he had reviewed x-rays, no 
radiology report was found with Dr. Mohsen's review.  Dr. 
Guyer noted that Dr. Heinz report "should be considered as a 
report by an internal medicine physician with limited 
experience in this field of practice."

With regard to the view of orthopedic surgeons, Dr. Guyer 
stated,

It is well known by orthopedic surgeons 
that most relaxed, flat foot conditions 
are inherited, normal variations, and 
that only in extreme cases, with loss of 
continuity of the posterior tibial tendon 
are these conditions disabling.  It has 
not been shown that mild variation of 
gait from flat feet has a significant 
effect on the development of arthritis in 
either adjacent or non-adjacent joints.  
Dr. Perri has pointed out the lack of 
this connection.  I totally agree.  

In August 2003, the veteran underwent a VA Feet examination.  
The examiner noted the veteran's medical history, including 
that he had been treated for pes planus with various insoles 
and shoe inserts without good relief and that he no longer 
used any type of heel pads or orthotics because they simply, 
"don't work."  The veteran reported that his foot pain was 
9/10 at all times located in the entire foot region, and he 
stated that his pain had caused him pain in his ankles, 
knees, hips, and low back.  The veteran stated that walking 
over five feet caused him much pain, numbness, and weakness 
in his feet.  The veteran did not use any crutches, braces, 
canes, corrective shoes, or orthotics.  He had had no 
surgeries to his feet.

On examination, the veteran's gait was normal without use of 
assistive device.  Evaluation of his standing alignment 
revealed pes planus bilaterally with 10 degrees of pronation 
angle bilaterally.  He was nontender upon palpation of the 
metatarsals.  Sensation was decreased throughout the entire 
bilateral lower extremities to pinprick.  Muscle strength was 
5/5 in bilateral ankle and knees.  There was no evidence of 
characteristic callosities.  There was no evidence of 
swelling.  There was no attenuation of pain with manipulation 
of the feet.  Upon standing, there was no evidence of severe 
spasms or Achilles tendon tendonitis with manipulation.  The 
diagnoses were pes planus and degenerative joint disease, 
bilateral feet.  The examiner noted that pes planus no doubt 
caused the veteran much discomfort.  He stated that the 
veteran was able to ambulate without any type of assistive 
device or orthopedic shoe wear.  He was able to perform 
activities of daily living independently.

Although Dr. Guyer stated that he had reviewed the entire 
claims file and mentioned generally the reports of the 
"involved doctors of Podiatry", the Board also requested 
that Dr. Guyer provide an addendum to his opinion because he 
did not specifically mention the three most recent private 
reports dated in 2001.  The Board noted in its request that 
the Court had determined that the June 1999 medical advisory 
opinion of Dr. Perri was deficient for failing to 
specifically address all the medical evidence that tended to 
favor the veteran's contentions.  

In the addendum, dated I April 2004, Dr. Guyer stated that he 
did review the three reports the Board referred to, noting 
that one was from an internist (Dr. Heinz), one from a doctor 
in physical medicine and rehabilitation (Dr. Mohsen), and the 
third from a podiatrist (Dr. Roller).  He stated that he did 
take these opinions into consideration, and his opinion, on 
re-review of the case, remained that the flat-foot condition 
of the veteran was not proximally related to the other joint 
abnormalities of which the veteran complained.  He stated 
again that he agreed with the opinion of Dr. Perri in this 
regard and stated that "this is a general orthopedic 
opinion".  He then stated that, if the three doctors 
mentioned had a very definite opinion, "they should be able 
to find something in the medical literature to substantiate 
their position."  Dr. Guyer stated that there was no 
evidence of any validity of the veteran's complaints 
regarding the joints above his feet.

In June 2004, the veteran submitted several items of 
evidence, some of which were copies of items of evidence 
already of record and some of which were new.  Among the new 
items was a copy of what appeared to be a receipt for a pair 
of shoes on which the veteran wrote notes that he had 
received the first pair in 1997 and the second pair in 1998.  
The second item of evidence was a yellow-highlighted excerpt 
from Footmaxx Product Line regarding wearing Footmaxx 
prescription orthotics.  The highlighted portion stated that 
some people experience a little discomfort in the lower back, 
hips, or knees when they wear the orthotics for a longer 
period of time then prescribed or recommended.  It was 
recommended that if this happened the length of time should 
be reduced, then increased later.  It further noted that in 
all likelihood these symptoms would disappear "fairly 
quickly as your body realigns itself more efficiently."

The other two items of evidence submitted by the veteran were 
letters from two podiatrists, Russell T. Dirksen, D.P.M, who 
had written another letter noted above in March 1997, and 
Geoffrey C. Bricker, D.P.M.  In Dr. Dirksen's new letter, 
dated in June 2004, he stated that his opinion in 1997 was 
that the veteran could potentially benefit from prescription 
orthotics.  He stated that the veteran had presented to him 
again and showed him a pair of Footmaxx orthotics which the 
veteran stated were dispensed by VA.  The veteran reported no 
improvement with the devices and complained of ongoing pain 
in his back, hips, knees, ankles, and feet.  Gait examination 
revealed a stooped style of gait with an apropulsive gait 
style, with excessive internal tibial rotation and 
overpronation of the foot, including the midtarsal and 
subtalar joints.  Dr. Dirksen stated that he had 
"longitudinally reviewed the patient's C file."  He also 
reported having reviewed radiographs of the veteran's feet 
obtained "by an outside source" on May 24, 2004 (apparently 
referring to Dr. Bricker's x-rays as indicated in his letter 
below).  He then stated in pertinent part,

[The veteran] possesses pronounced 
overpronation of his feet and ankles, 
which causes excessive internal tibial 
rotation, which then puts a torque on his 
knees and hips.  Long-term overpronation, 
as documented by the onset of these 
flatfoot changes since his military 
service in the 1950's, has certainly 
caused chronic abnormal motion in these 
joints as well as has understandably 
caused arthritic exacerbation.  I also 
feel his stooped gait and foot position 
are likely resulting from his altered 
apropulsive gait style because of a 
functional hallux limitus condition 
related to his overpronation, which 
clearly has been documented in medical 
journals to create back pain.

Additionally, I have ordered nerve 
conduction velocity studies for the 
patient that I believe, while mildly 
positive, document the parasthetic, 
radiating type pain that he gets in his 
feet, likely as a result of the chronic 
tenosynovitic condition creating an 
activity based, mechanical tarsal tunnel 
syndrome that has not improved by the use 
of his prescription orthopedic 
appliances.

I have not personally examined this 
patient's spine or hips, however, I am 
comfortable in stating if his ankle, 
knee, hip, and lower-back disorders are 
not caused by his significant 
overpronation pes planus, it is a 50% 
plus probability any of the affected 
joints have been chronically exacerbated 
by his overpronated pes planus deformity.

Dr. Bricker noted that he examined and x-rayed the veteran in 
his office on May 24, 2004.  The veteran reported that he had 
been treated with multiple foot orthoses from 1953 through 
2004 without significant improvement.  Dr. Bricker stated 
that he had reviewed the veteran's claims file.  He stated 
that the veteran "complained of chronic back pain initially 
verified by VA Orthopedic examination in 1956 and has 
progressed to hip and knee pain.  This indicates that the 
effects of the flat feet are progressive in nature."

On examination, Dr. Bricker noted severe tenderness along the 
course of the posterior tibial tendons and plantar fascia.  
The veteran had limited dorsiflexion in the ankle.  
Concerning the x-rays done in his office, Dr. Bricker stated 
that they "revealed that he has zero degree calcaneal 
inclination angles, and there is marked talar adduction with 
greater than fifty percent uncoverage of the talar head.  
This is consistent with marked inward displacement of the 
ankle."  Dr. Bricker's findings were as follows:

My findings are of pronounced bilateral 
pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, and marked inward displacement and 
severe spasm of the tendo Achilles on 
manipulation, which are not improved by 
orthopedic shoes or appliances.

There is no question that the feet 
problems have contributed to his hip, 
knee, and back problems, and this is 
confirmed by Dr. Mohsen and further, the 
literature supports this.  I refer you to 
a textbook entitled, "Clinical 
Biomechanics of the Lower Extremity" by 
Ronald Valmassy, which has numerous 
contributions by various medical 
specialties confirming this statement.

Therefore my conclusion is:  If [the 
veteran's] ankles, knees, hips, and back 
disorders were not caused by his severe 
pes planus, there is a much greater than 
50% probability that any of the affected 
joints have been permanently aggravated 
(i.e., has undergone an increase in 
severity of the underlying disorder, or 
has been chronically worsened) by his 
severe pes planus.

As noted in the Introduction to this decision, in September 
2004, the Board received the veteran's waiver of his right to 
initial review by the RO of the addendum to the medical 
opinion it had obtained from Dr. Guyer as well as any 
additional argument or evidence submitted by the veteran 
which included the medical opinions he submitted in June 
2004.  The veteran requested that the Board proceed with 
readjudication of his claims.





Applicable Legal Criteria

Secondary Service Connection Claims

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Entitlement to 
service connection for a disability requires the veteran to 
have currently the disability claimed.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (affirming the interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes).  

Increased Rating For Bilateral Pes Planus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, but the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The criteria in the VA Schedule for Rating Disabilities for 
rating pes planus provide a 30 percent rating where the 
bilateral disability is severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  The highest rating, 50 
percent, may be assigned where the bilateral disability is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved with orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).

All Claims

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert, 1 Vet. App. at 54.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  "[D]efinitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony that was inconsistent with prior 
written statements).

Analysis.

Bilateral Ankle Disorder And Degenerative Joint Disease Of 
The Knees, Hips, And Lumbar Spine.  

The issues with regard to all these claims are, first, 
whether the veteran has the disabilities for which he claims 
service connection and, second, whether any of the 
disabilities, if present, can be said to be the proximate 
result of his service-connected pes planus.  Concerning the 
first issue, it is quite clearly established by medical 
evidence, which includes both clinical diagnosis and x-ray 
findings, that the veteran has degenerative joint disease of 
the lumbar spine.  Osteoarthritis of the lumbar vertebrae was 
diagnosed on VA examination as early as 1965, minute spur 
formations at the level of L4-L5 were shown by VA x-ray in 
1977, and degenerative joint disease was diagnosed clinically 
and on x-ray on VA examination in January 1997.  
(Osteoarthritis is degenerative joint disease.  Dorland's 
Illustrated Medical Dictionary 481 (28th ed. 1994)).  

As to the existence of the other claimed disabilities, the 
evidence is not as clear.  For example, with regard to the 
ankles, it was suggested early on by Dr. Sundstrom in his 
November 1976 and December 1977 reports that pain experienced 
in the right ankle and right lower extremity was actually 
radiating pain from the lumbar discopathy and right sciatic 
nerve syndrome; in other words, pain in the right ankle was a 
symptom of a back disability rather than a disability of the 
ankle.  Dr. Sundstrom's findings included normal range of 
motion of the ankles, mid-tarsal joints, tarsal joints, and 
phalanges, and an x-ray revealed no bone or joint 
abnormalities.  Although Dr. Ramirez-Mendez's assessment was 
degenerative arthritis on four outpatient reports dated from 
1992 to 1996 when the veteran reported for medication 
refills, the Board notes that the veteran provided a history 
of arthritis involving nearly all his joints, including the 
ankles.  Dr. Ramirez-Mendez's reports do not reflect that any 
orthopedic or neurologic examinations were performed or that 
any x-rays were ordered or reviewed during these outpatient 
visits.  Thus, it appears that Dr. Ramirez-Mendez's 
assessment was based primarily or entirely on the veteran's 
history of arthritis.  Similarly, on an August 1992 
outpatient treatment record, the veteran complained of 
chronic left ankle pain and the diagnosis was left ankle 
pain, chronic. 

On June 1994 VA x-rays of the feet, the impression was 
radiographically normal feet, with no finding of degenerative 
joint disease or other disability concerning the ankles.  VA 
x-rays pertaining to the feet in January 1997 also reflected 
no ankle disability.  Dr. Heinz's November 1996 letter stated 
nothing about the ankles.  Although in March 1997 Dr. 
Roller's impression was osteoarthritis of the subtalar joints 
and ankle joints, he did not indicate that x-rays were taken 
to confirm this clinical assessment, a factor that Dr. Guyer 
specifically noted in his April 2003 review not only about 
Dr. Roller's 1997 report but also with respect to his 
September 2001 letter wherein he diagnosed bilateral ankle 
synovitis/arthritis.  

In February 1998, Dr. Mohsen, although noting that the 
veteran "had been seen by various podiatrists with the 
diagnosis of osteoarthritis of the talocalcaneal and 
navicular joints", provided no diagnosis of an ankle 
disorder in his own report.  Dr. Mohsen reiterated the 
statement about "numerous podiatrists" having rendered 
"various diagnoses of severe osteoarthritis of the 
talocalcaneal joint and navicular joint" in his September 
2001 report.  However, Dr. Mohsen could only have been 
referring to Dr. Roller's report, because no other podiatrist 
whose reports are of record had diagnosed osteoarthritis of 
the ankle joints.  

Dr. Dirksen did not render a diagnosis of any ankle disorder 
in his March 1997 letter.  Although Dr. Perri noted in June 
1999 that the record showed that the veteran "certainly had 
evidence of degenerative changes in the feet," he noted 
nothing about arthritis of the ankle or any other disability 
or disorder of the ankle from his review of the record.  In 
the September 2001 report, Dr. Mohsen also stated that 
"previous medical records as well as the radiological 
testing continued to show significant osteoarthritis with 
progressive degenerative joint disease in both . . . ankle 
joints . . . ."  However, no x-ray studies in the file show 
osteoarthritis or degenerative joint disease of the ankle 
joints despite several VA x-ray reports pertaining to the 
feet.  In his October 2001 report, Dr. Heinz noted that the 
veteran had had pes planus for many years and "subsequently 
developed arthritis of the ankles . . . ."  Dr. Heinz cites 
no evidence in the file, however, or x-ray or other treatment 
reports of his own, that showed arthritis of the ankles.  In 
Dr. Dirksen's June 2004 letter, he rendered no specific 
diagnosis of an ankle disorder or disability.  

Finally, in his June 2004 letter, Dr. Bricker stated that x-
rays pertaining to the feet done in his office in May 2004 
revealed findings "consistent with marked inward 
displacement of the ankle" or "marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, which 
are not improved by orthopedic shoes or appliances."  Dr. 
Bricker did not note that the x-rays showed arthritis of the 
ankles joints, and, although his description of his findings 
may appear to be a diagnosis of an ankle disability, it is 
actually a direct quotation of the rating criteria provided 
in the VA Schedule for Rating Disabilities for the 50 percent 
rating for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5676.  Thus, rather than a diagnosis of a separate and 
distinct ankle disability, the statement is a description of 
symptoms of pes planus that constitute a certain level or 
degree of disability for VA rating purposes.  That Dr. 
Bricker chose to quote precisely from the rating criteria, 
rather than render his own findings on examination in his own 
words, affects the credibility of his report detrimentally in 
that his report does not inspire belief that these were 
actual findings that Dr. Bricker made upon examining the 
veteran.  Rather, the quotation reflects "a showing of 
interest" on the part of Dr. Bricker, for whatever reasons, 
in the outcome of the veteran's appeal.  Caluza, 7 Vet. App. 
at 511 ("The credibility of a witness can be impeached by a 
showing of interest . . . .").  

Thus, the Board concludes, based on the foregoing analysis of 
the evidence, that the record does not establish that the 
veteran has a bilateral ankle disorder, to include 
osteoarthritis.  A similar analysis of the evidence that the 
Board with regard to a claimed bilateral ankle condition can 
be accomplished on this record with regard to degenerative 
joint disease of the hips and the right knee.  Concerning 
this, the Board notes that VA x-ray reports, dated in January 
1997, pertaining to the hips and knees reflected normal right 
and left knees and normal right and left hips, and Dr. Baehr, 
Chief, Radiology Service, specifically ruled out arthritis in 
these joints.  However, the orthopedic examiner who examined 
the veteran the next day and who reviewed these x-rays 
nevertheless rendered--based on clinical examination findings 
of mild effusion and pseudolaxity with crepitus on range of 
motion of the left knee--a diagnosis of mild degenerative 
joint disease of the left knee without radiographic changes.  
The only other impression of osteoarthritis of these joints 
was made by Dr. Roller in his March 1997 and September 2001 
statements ("bilateral knee and hip synovitis/arthritis"), 
the same diagnoses he had rendered with regard to the ankles.  

Nevertheless, even assuming, without deciding, that the 
veteran does currently have a bilateral ankle disorder and 
degenerative joint disease of the knees and hips, the Board 
concludes for the reasons articulated below that service 
connection may not be granted for these disabilities, or for 
the degenerative joint disease of the lumbar spine, because 
the preponderance of the evidence in this case is against the 
claim that these disabilities are the proximate result of 
service-connected pes planus.  In this regard, the Board 
notes that it is confronted in this case with numerous 
medical opinions addressing this matter, with the opinions of 
orthopedic surgeons on one side and the opinions of several 
podiatrists, an internist, and a doctor of physical medicine 
and rehabilitation on the other.  

Concerning the opinions, the Board assigns more probative 
weight to those of the orthopedic surgeons than to those of 
the other doctors because the issue of the cause or 
aggravation of a disease of the joints, such as arthritis, 
falls within the realm of expertise of the orthopedic 
surgeons and not of the other doctors.  Dr. Mohsen 
acknowledged the expertise of orthopedic surgeons exceeded 
his own concerning the veteran's condition when he noted near 
the end of his February 1998 report, "I have also discussed 
that I have very limited intervention to offer him at this 
point.  My only recommendation is that if his condition 
deteriorated, he will need to be evaluated by an orthopedic 
surgeon for consideration of surgical intervention."  

Dr. Guyer noted in his April 2003 report that "Dr. Heinz 
III['s] report should be considered as a report by an 
internal medicine physician with limited experience in this 
field of practice."  Finally, the Board notes that the 
podiatrists' area of expertise is limited to the foot, and 
therefore their opinions on the likely causes or aggravating 
factors of arthritis of the joints is accorded less probative 
weight than that of the orthopedic surgeons.  (Orthopedics is 
"that branch of surgery which is especially concerned with 
the preservation and restoration of the function of the 
skeletal system, its articulations and associated 
structures."  Podiatry is "the specialized field that deals 
with the study and care of the foot, including its anatomy, 
pathology, medical and surgical treatment, etc."  Dorland's 
at 1193, 1319).  

In addition to expertise as a reason for assigning more 
probative value to the reports and opinions of the orthopedic 
surgeons, the Board finds that the orthopedists' reports are, 
in themselves, more credible or "believable" than the 
opinions of the other doctors.  This is so because of the 
rationality and internal consistency of the orthopedic 
surgeons' reports and the manner in which their opinions 
"hang together with other evidence" of record including 
medical evidence dated three to five decades ago.  Moreover, 
for the most part, the other doctors' reports lack a level of 
rationality and internal consistency equal to those of the 
orthopedic surgeons, and their reports do not "hang together 
with other evidence" in a consistent manner.  See Indiana 
Metal Prods., 442 F.2d at 51-52.

For instance, the statements of the orthopedic surgeons 
decades before the veteran claimed service connection for a 
disability of multiple joints, reflected that they did not 
associate the veteran's complaints of pain in any of the 
joints of his lower extremities with his pes planus 
condition.  Rather, many of them instead associated the 
complaints in the lower extremities with a back disorder.  
The October 1956 VA Orthopedic examiner noted, "It need not 
be assumed that the distress in his back was caused by his 
feet since the feet were already under treatment."  In 
addition, the July 1965 VA Orthopedic examiner associated the 
veteran's back complaints with a specifically identified back 
disability--osteoarthritis of the lumbar vertebrae--and not 
with the veteran's pes planus.  Similarly, Dr. Sundstrom, the 
private orthopedic surgeon, examined the veteran's back and 
feet in 1976 and attributed the back complaints to lumbar 
discopathy and not to pes planus.  Moreover, Dr. Sundstrom's 
reports also indicated that complaints regarding the right 
ankle were due to "low back pain radiating down the right 
lower to lateral aspect of the right ankle".

Thus, ankle pain was associated with the back disorder and 
not with the foot disorder.  Pain was radiating down, not up, 
a characteristic of lumbar disc disease.  Disk syndrome is " 
a constellation of symptoms and signs, including pain, 
paresthesias, sensory loss, weakness, and impaired reflexes, 
due to a compressive radiculopathy caused by intervertebral 
disk pressure".  Stedman's Medical Dictionary 1728 (26th ed. 
1995).  See also VAOPGCPREC 36-97 at para. 2 (Dec. 12, 1997) 
(noting that former Diagnostic Code 5293, codified at 38 
C.F.R. § 4.71a prior to September 2002, described 
"disability due to [Intervertebral Disc Syndrome] in terms 
of 'symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc'" and noting that the "clinical 
features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the 
foot."); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
The VA Orthopedic examiner in December 1977 noted that the 
veteran described a "hot wire" parasthesia to the right leg 
and examination findings included absent right knee and ankle 
jerks.  The diagnosis was sciatic nerve syndrome, the 
etiology of which was not pes planus but "unknown". 

Some of the reports of the podiatrists have also described 
parathesias and radiating pain in the lower extremities.  In 
June 1977, Dr. Reed noted parasthesia at the middle and lower 
half of the lateral aspect of both legs and over the dorsum 
of the foot.  As late as June 2004, Dr. Bricker described 
"the parasthetic, radiating type pain that he gets in his 
feet."

The early reports of the orthopedists are consistent with the 
recent ones.  As late as the January 1997 VA examination, the 
examiner's impression included "normal hips with right hip 
pain being referred from his lumbar spine degenerative 
disease."  (Emphasis added) (Referred pain is "pain felt in 
a part other than that in which the cause that produced it is 
situated."  Dorland's at 1215).   Thus, the orthopedic 
reports reflect not only an internal rationality but also a 
consistency with each other over decades that make them quite 
credible or believable, and this is another reason the Board 
has assigned more weight to them than to the reports of the 
podiatrists and other non-orthopedic doctors.  Additionally, 
once the question was posed directly to them, the orthopedic 
surgeons were consistent in their opinion that arthritis of 
the multiple joints--if indeed present in the ankles, knees, 
and hips, as it is in the back--was not caused or aggravated 
by pes planus.  The January 1997 examiner, Dr. Perri, and Dr. 
Guyer's statements are clearly in agreement in this regard.  
As Dr. Guyer noted, "[T]his is a general orthopedic 
opinion."

With regard specifically to the degenerative joint disease of 
the back, the Board also notes that the fact that 
osteoarthritis of the lumbar spine was diagnosed so early is 
evidence which bodes against the veteran's contention that 
osteoarthritis of the back today is the result of the wear 
and tear on the back from decades of walking with an altered 
gait from pes planus.  Moreover, the orthopedic surgeons have 
consistently described the veteran's gait over the years as 
"normal" or "unremarkable" or "without a limp".  This is 
not to say that they did not note "pronation" (a 
combination of movements resulting in lowering of the arch 
(Dorland's at 1363)) of the foot with weight bearing because 
of the pes planus.  However, they described the gait as 
"normal" throughout the years, not altered or limping, and 
they consistently have noted the lack of abnormal weight 
bearing callosities or other secondary skin changes of the 
feet expected to result from years of altered gait pressure.  
Concerning the latter, none of the other doctors has ever 
noted such findings either.  (October 1956 VA examination: 
gait not grossly abnormal; December 1976 examination of Dr. 
Sundstrom:  no abnormal weight bearing callosities; December 
1977 VA Neurologic and Orthopedic examinations:  gait and 
station normal; June 1994 VA examination:  normal gait; 
January 1997 VA examination:  walked without a limp and gait 
was normal and no secondary skin changes; September 1997 VA 
examination:  gait unremarkable and no secondary skin 
changes; July 1998 testimony of the veteran:  no calluses on 
his feet; August 2003 VA examination:  gait was normal 
without use of assistive devices.)

In addition, the non-orthopedists' reports lack credibility 
because they are vague concerning specific diagnoses of the 
disorders allegedly afflicting the veteran's joints.  In 
November 1996, Dr. Heinz stated that the veteran had 
"diffuse pain and disability" from his back, legs, and 
knees.  In the March 1997 letter, Dr. Dirksen noted that pes 
planus could very likely have created "a chronic condition" 
of the low back, knees, and hips, but did not diagnose any 
such condition.  Similarly, in his September 2001 report, Dr. 
Roller expressed the opinion that the veteran "suffers from 
chronic refractory inflammatory pain" and stated that pes 
planus commonly results in a "chronic pain scenario".  

A current disability is usually shown by medical evidence of 
a diagnosis of that disability for service connection 
purposes.  Concerning "pain" as a diagnosis of a 
disability, a veteran's statements as to subjective 
symptomatology alone, such as complaints of pain, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, is generally not sufficient 
evidence of the existence of a current disability for VA 
service connection purposes.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  Where medical science has been 
unable to determine with certainty an underlying cause for 
certain symptoms, even when alleged in common by numerous 
veterans who constitute a specific population of veterans 
rather than just by one veteran, specific legislation was 
required to enable VA to assist that population of veterans 
with respect to their claims for service connection.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In particular, Dr. Mohsen's reports lack credibility because 
they refer to findings in other reports which, when those 
reports are examined, do not show the findings mentioned.  
For example, in his February 1998 report, Dr. Mohsen stated 
that, according to records the veteran presented, he was 
diagnosed in service with pes planus of both feet with 
significant osteoarthritis.  The service medical records do 
not show a diagnosis or any other finding of osteoarthritis 
of the feet.  There was no evidence of arthritis of the feet 
on VA x-ray in February 1965.  As late as December 1976, 
twenty years after service, Dr. Sundstrom reported that 
x-rays of the feet revealed no bone or joint abnormalities.  
Similarly, the June 1994 VA x-ray report, obtained to rule 
out degenerative joint disease, showed radiographically 
normal feet.  Despite his statement in his September 2001 
report that he had reviewed the claims file, Dr. Mohsen 
stated that the veteran was discharged from the military 
"with a medical reason based on his flatfeet as well as the 
progression of osteoarthritic changes in his knee and hip."  
Again, the Board notes that this is an inaccurate rendering 
of the facts of the case as shown by the evidence in the 
claims file.  The veteran did not receive a medical discharge 
from service.  His DD Form 214 shows that he enlisted for 
three years and was discharged at the expiration of the three 
years.  In addition, osteoarthritis of the hip and knees was 
not shown in service and still was not shown on x-rays done 
by VA in 1997, more than 40 years after service.  For the 
same reasons, Dr. Mohsen's statement in 2001 that "[a]ll 
previous medical records as well as the radiological testing 
continued to show significant osteoarthritis with progressive 
degenerative joint disease in both of the feet and ankle 
joints as well a the lumbosacral spine . . . ." is correct 
only with regard to the lumbosacral spine, not the feet and 
ankles.

The Board acknowledges that it is apparently an accepted 
viewpoint in podiatry that altered gait mechanics can cause 
or contribute to arthritis or other disability of the joints.  
In this regard, the Board notes that Dr. Brickner's reference 
to Ronald Valmassy's "Clinical Biomechanics of the Lower 
Extremity" is a reference to a text by a podiatrist, Ronald 
L. Valmassy, D.P.M.  The Board does not dispute or refute 
this podiatric theory.  Rather, the Board finds more credible 
the opinions of the orthopedists that pes planus in this 
particular case has not caused or aggravated arthritis or 
other disability, if any, in the joints.  

Concerning this, even some of the orthopedic surgeons 
suggested generally that, in some cases, problems with the 
feet and gait may affect other joints.  For example, in 
noting that it should not be assumed in this case that the 
distress in the veteran's back was caused by his feet, the VA 
examiner in 1956 appeared to acknowledge that, in some cases, 
this might be true.  In addition, Dr. Guyer indicated in 
April 2003 that "in extreme cases" of flatfeet, "with loss 
of continuity of the posterior tibial tendon," the pes 
planus condition might be so disabling as to affect other 
joints.  However, he did not think that the veteran's case 
was one of those cases, noting, "It has not been shown that 
mild variation of gait from flat feet has a significant 
effect on the development of arthritis in either adjacent or 
nonadjacent joints."  

In addition, although in 2001 Dr. Roller's diagnoses included 
bilateral posterior tibial tendon dysfunction with tendonitis 
and although the January 1997 VA examiner noted some slight 
secondary weakness of the left posterior tibial tendon, no 
doctor has found rupture or other loss of continuity of the 
tendon, which apparently would cause more than a mild 
variation of gait.  Moreover, although some doctor's findings 
support Dr. Guyer's notation that the veteran's flat feet are 
"relaxed" or flexible rather than rigid, none has disputed 
this or found otherwise.  (1956 VA examination:  feet were 
quite flat but not rigid; Dr. Perri noted flexible flat 
feet.)

Finally, the Board finds that the recent reports of the 
private examiners do not inspire belief in their contents 
because one or more of them (1) simply repeated the 
instructions or advice of the veteran's representative to 
call their review of the claims file a "longitudinal medical 
review" (Dr. Roller, Dr. Dirksen); (2) did not, unlike Dr. 
Guyer's report, discuss or deal with any medical evidence 
contrary to their own findings, such as the 1997 VA x-ray 
reports showing no arthritis of the knees and hips; (3) 
reversed findings previous to the Court's remand order and 
followed the advice of the representative to state that the 
veteran's flat foot condition was not improved by orthopedic 
shoes or appliances; and (4) cited the rating criteria for a 
50 percent rating word-for-word as actual findings made on 
examination (Dr. Bricker).  The Board would emphasize that 
none of these matters, standing alone, would seriously 
detract from the substantive content of information asserted 
and reported.  But in combination with the other reasons and 
bases discussed by the Board, they tend further to weaken 
rather than strengthen the weight accorded the contents of 
the reports in the face of conflicting medical evidence.  

For the reasons discussed, the Board assigns more probative 
weight to the opinions and findings of the orthopedic 
surgeons in this case and finds as fact that a current 
bilateral ankle disorder, to include arthritis of the ankles, 
if any, is not proximately caused by or proximately 
aggravated by pes planus; that degenerative joint disease of 
the lumbar spine is not proximately caused by or proximately 
aggravated by pes planus; and that degenerative joint disease 
of the knees and hips, if any, is not proximately caused by 
or proximately aggravated by pes planus.  Accordingly, the 
Board concludes that service connection may not be granted 
for a bilateral ankle disorder, to include arthritis of the 
ankles, if any; for degenerative joint disease of the lumbar 
spine; or for degenerative joint disease of the knees and 
hips, if any, as the proximate result of service-connected 
pes planus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).  Accordingly, the claims must be denied.

Increased Rating For Bilateral Pes Planus.

In conjunction with his claim for an increased rating, the 
Board afforded the veteran VA examinations in January and 
September 1997 and in August 2003.  Prior to the January 1997 
examination, the veteran had been afforded a VA examination 
in June 1994.  On that examination, the examiner noted 
tenderness to palpation of the arches, and plantar fasciitis.  
However, there was not evidence of extreme tenderness as 
required for the 50 percent rating.  Moreover, other symptoms 
contemplated by the 50 percent rating were not shown to be 
present, such as marked inward displacement and severe spasm 
of the tendo achilles on manipulation.  In addition to not 
showing a degree of impairment commensurate with the 50 
percent rating, the examination also indicated that what 
symptoms were present were not such that they might not be 
relieved or improved by orthopedic shoes or appliances.  The 
examiner noted that the veteran did not wear special shoes or 
orthosis, yet objective findings included a normal gait, 
station, and heel and toe walk.  

Most of the more recent examinations conducted in connection 
with this appeal again show findings that more nearly 
approximate the 30 percent rating, although even some of the 
symptoms associated even with that level of impairment are 
not currently present or have never been present.  For 
example, characteristic callosities contemplated by the 30 
percent rating have never been shown on examination in this 
case and the veteran denied having them at his hearing in 
July 1998.  Nevertheless, findings on recent examinations do 
not reflect a degree of impairment that more nearly 
approximates the criteria for the 50 percent rating.  

Concerning this, the Board notes that there is evidence of 
deformity of the feet, including pronation, although it is 
not always described as "marked."  Marked pronation is 
contemplated by both the criteria for the 30 percent rating 
and the 50 percent rating.  The January 1997 VA examiner 
described the flat feet deformity as "mild".  In March 
1997, Dr. Roller noted marked pronation during the stance 
phase of gait and significant abduction with gait.  Both 
marked pronation and abduction deformity are contemplated by 
the 30 percent criteria.  To warrant the 50 percent rating, 
such pronation, as well as other symptoms, must be shown not 
to be subject to improvement by orthopedic shoes or 
appliances.  

Findings on Dr. Reed's May 1997 and Dr. Mohsen's February 
1998 reports do not address the rating criteria for 
evaluating the degree of impairment of the pes planus and are 
therefore not relevant to the appeal of this issue.  On the 
September 1997 VA examination, the soles of the feet were 
exquisitely tender to palpation and tenderness to the plantar 
surfaces of the feet was suggested by Dr. Dirksen's finding 
of plantar fasciitis in March 1997; however, there was no 
accentuation of pain on manipulation of the feet, which would 
include the plantar surfaces, on the August 2003 VA 
examination.  Accordingly the Board concludes that there is 
occasional tenderness to palpation of the soles or plantar 
surfaces of the feet, but this occasional finding is not 
sufficient in itself to warrant the 50 percent rating unless 
other symptoms are shown as well and the symptoms are shown 
not to be subject to improvement by orthopedic shoes or 
appliances.

As the Court observed in its July 2001 order, the record did 
not at that time contain evidence of spasm of the tendo 
achilles as required by the criteria for the 50 percent 
rating.  Since then, only Dr. Bricker noted such spasm in his 
June 2004 report, but the Board finds his report to lack 
credibility because, as noted above with regard to the claims 
for service connection, his word-for-word recitation of the 
rating criteria for the 50 percent rating from VA Rating 
Schedule, instead of rendering his own findings on 
examination in his own words, has affected the credibility of 
his report so that it does not inspire belief that these were 
actual findings made upon examining the veteran.  Rather, the 
quotation tends to reflect "a showing of interest" on the 
part of Dr. Bricker, for whatever reasons, in the outcome of 
the veteran's appeal of the increased rating claim.  Caluza, 
7 Vet. App. at 511.  In addition, even assuming, without 
conceding for discussion purposes, that spasm of the tendo 
Achilles was present on one occasion, this would be an 
isolated and otherwise unsupported finding when the record is 
viewed in its entirety.  The August 2003 VA examiner 
specifically stated that there was no evidence of severe 
spasms or Achilles tendon tendonitis with manipulation and 
this is consistent with all the other examiners who have not 
noted such a finding on examination of the feet.  Based on 
all the evidence, the Board concludes that this symptom, 
required for the 50 percent rating, is not established.  

In addition, the Board assigns little probative weight to the 
findings of the podiatrists and other non-orthopedists that 
pes planus was not improved with orthopedic shoes or 
appliances.  In this regard, the Board notes that, on the 
August 2003 VA examination of the feet, the examiner found 
that the veteran's gait was normal and he was able to 
ambulate even without the use of such appliances.  This is 
consistent with the finding on VA examination in June 1994 
and shows that there has been no worsening in the condition 
of the feet in this regard.

For these reasons, the Board concludes that the preponderance 
of the evidence in this case that is pertinent to the degree 
of disability manifested by the service-connected bilateral 
pes planus reflects a severe condition with occasional 
tenderness to palpation of the soles of the feet; objective 
evidence of marked deformity, i.e., pronation; without 
indication of swelling on use, characteristic callosities, or 
severe spasm of the tendo achillis on manipulation, and with 
a normal gait on ambulation without any type of assistive 
device or orthopedic shoes.  Accordingly, the criteria for an 
increased disability rating for service-connected pes planus 
have not been met and the evidence is not in equipoise.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).

ORDER

Service connection for a bilateral ankle disorder, to include 
arthritis of the ankles, if any; for degenerative joint 
disease of the lumbar spine; and for degenerative joint 
disease of the knees and hips, if any, as the proximate 
result of service-connected pes planus, is denied.

An increased rating for pes planus is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


